Appeal from the Court of Appeals of New York. The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is granted limited to question 2 presented by the jurisdictional statement which reads as follows:
“2. self incrimination.
“Whether an employer in an industry affecting commerce, called before a Grand Jury of the State as a witness in the course of an investigation concerning the state penal offenses of bribery, extortion and conspiracy connected with labor union operations, is privileged, by the *805Fifth Amendment to the United States Constitution, to decline to answer questions of such character that affirmative answers thereto would establish the corpus of the federal crime of unauthorized payment of moneys to an official of the labor union representing his employees, Taft-Hartley Act, Sec. 302 (29 U. S. C. 186; 61 Stat. 157) ; and whether his ensuing punishment for contempt by a State Court is not barred by the Supremacy Clause, Art. VI, Cl. 2 of the United States Constitution and also by the 'Privileges and Immunities’ Clause of the Fourteenth Amendment.”
Bernard H. Fitzpatrick for appellant. Frank S. Hogan and Charles W. Manning for appellees.